 

Exhibit 10.50

 

FORM OF

 

EXELON CORPORATION

 

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

 

NEWLY ELIGIBLE OR PROMOTED AFTER 01/01/04 SENIOR EXECUTIVE

 



--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE I. DEFINITIONS

   1

1.1

  

“ACCRUED ANNUAL INCENTIVE”

   1

1.2

  

“ACCRUED BASE SALARY”

   1

1.3

  

“ACCRUED LTIP AWARD”

   1

1.4

  

“ACCRUED OBLIGATIONS”

   1

1.5

  

“AFFILIATE”

   1

1.6

  

“AGREEMENT DATE”

   2

1.7

  

“AGREEMENT TERM”

   2

1.8

  

“ANNUAL INCENTIVE”

   2

1.9

  

“APPLICABLE TRIGGER DATE”

   2

1.10

  

“ARTICLE”

   2

1.11

  

“BASE SALARY”

   2

1.12

  

“BENEFICIAL OWNER”

   2

1.13

  

“BENEFICIARY”

   2

1.14

  

“BOARD”

   3

1.15

  

“CAUSE”

   3

1.16

  

“CHANGE DATE”

   3

1.17

  

“CHANGE IN CONTROL”

   3

1.18

  

“CODE”

   4

1.19

  

“COMPANY”

   4

1.20

  

“COMPETITIVE BUSINESS”

   5

1.21

  

“CONFIDENTIAL INFORMATION”

   5

1.22

  

“DISABILITY”

   5

1.23

  

“DISAGGREGATED ENTITY”

   6

1.24

  

“DISAGGREGATION”

   6

1.25

  

“EMPLOYER”

   6

1.26

  

“EXCHANGE ACT”

   6

1.27

  

“GOOD REASON”

   6

1.28

  

“IMMINENT CONTROL CHANGE”

   6

1.29

  

“IMMINENT CONTROL CHANGE PERIOD”

   7

1.30

  

“INCENTIVE PLAN”

   7

1.31

  

“INCLUDING”

   7

1.32

  

“INCUMBENT BOARD”

   7

1.33

  

“IRS”

   7

1.34

  

“LTIP”

   7

1.35

  

“LTIP PERFORMANCE PERIOD”

   7

1.36

  

“LTIP TARGET LEVEL”

   8

1.37

  

“MERGER”

   8

1.38

  

“NOTICE OF TERMINATION”

   8

1.39

  

“PERFORMANCE SHARES”

   8

1.40

  

“PERSON”

   8

1.41

  

“PLANS”

   8

1.42

  

“POST-CHANGE PERIOD”

   8

1.43

  

“POST-DISAGGREGATION PERIOD”

   8

1.44

  

“POST-SIGNIFICANT ACQUISITION PERIOD”

   8

1.45

  

“RESTRICTED STOCK”

   8

1.46

  

“SEC”

   9

1.47

  

“SEC PERSON”

   9

1.48

  

“SECTION”

   9

1.49

  

“SERP”

   9

1.50

  

“SEVERANCE INCENTIVE”

   9

1.51

  

“SEVERANCE PERIOD”

   9

1.52

  

“SIGNIFICANT ACQUISITION”

   9

 

i



--------------------------------------------------------------------------------

1.53

  

“STOCK OPTIONS”

   10

1.54

  

“TARGET INCENTIVE”

   10

1.55

  

“TAXES”

   10

1.56

  

“TERMINATION DATE”

   10

1.57

  

“TERMINATION OF EMPLOYMENT”

   10

1.58

  

“20% OWNER”

   10

1.59

  

“VOTING SECURITIES”

   10

1.60

  

“WELFARE PLANS”

   10

ARTICLE II. TERMS OF EMPLOYMENT

   11

2.1

  

POSITION AND DUTIES DURING A POST-CHANGE PERIOD

   11

2.2

  

POSITION AND DUTIES DURING AN IMMINENT CONTROL CHANGE PERIOD

   11

2.3

  

POSITION AND DUTIES DURING A POST-SIGNIFICANT ACQUISITION PERIOD

   11

2.4

  

POSITION AND DUTIES DURING A POST-DISAGGREGATION PERIOD

   11

2.5

  

EXECUTIVE’S OBLIGATIONS

   11

2.6

  

BASE SALARY DURING THE POST-CHANGE PERIOD

   12

2.7

  

ANNUAL INCENTIVE

   12

2.8

  

OTHER COMPENSATION AND BENEFITS

   13

ARTICLE III. TERMINATION OF EMPLOYMENT

   16

3.1

  

DISABILITY

   16

3.2

  

DEATH

   16

3.3

  

TERMINATION BY THE COMPANY FOR CAUSE

   16

3.4

  

TERMINATION BY THE EXECUTIVE FOR GOOD REASON

   18

ARTICLE IV. COMPANY’S OBLIGATIONS UPON CERTAIN TERMINATIONS OF EMPLOYMENT

   20

4.1

  

TERMINATION DURING THE POST-CHANGE PERIOD OR POST-SIGNIFICANT ACQUISITION PERIOD

   20

4.2

  

TERMINATION DURING AN IMMINENT CONTROL CHANGE PERIOD

   24

4.3

  

TERMINATION DURING A POST-DISAGGREGATION PERIOD

   27

4.4

  

TIMING OF SEVERANCE PAYMENTS

   28

4.5

  

WAIVER AND RELEASE

   29

4.6

  

BREACH OF COVENANTS

   29

4.7

  

TERMINATION BY THE COMPANY FOR CAUSE

   29

4.8

  

TERMINATION BY EXECUTIVE OTHER THAN FOR GOOD REASON

   29

4.9

  

TERMINATION BY THE COMPANY FOR DISABILITY

   29

4.10

  

UPON DEATH

   30

4.11

  

SOLE AND EXCLUSIVE OBLIGATIONS

   30

ARTICLE V. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

   31

5.1

  

GROSS-UP PAYMENT

   31

5.2

  

LIMITATION ON GROSS-UP PAYMENTS

   31

5.3

  

ADDITIONAL GROSS-UP AMOUNTS

   32

5.4

  

AMOUNT INCREASED OR CONTESTED

   32

5.5

  

REFUNDS

   34

ARTICLE VI. EXPENSES, INTEREST AND DISPUTE RESOLUTION

   35

6.1

  

ENFORCEMENT AND LATE PAYMENTS

   35

6.2

  

INTEREST

   35

6.3

  

ARBITRATION

   35

ARTICLE VII. NO SET-OFF OR MITIGATION

   36

7.1

  

NO SET-OFF BY COMPANY

   36

7.2

  

NO MITIGATION

   36

ARTICLE VIII. RESTRICTIVE COVENANTS

   37

8.1

  

CONFIDENTIAL INFORMATION

   37

 

ii



--------------------------------------------------------------------------------

8.2

  

NON-COMPETITION

   37

8.3

  

NON-SOLICITATION

   38

8.4

  

INTELLECTUAL PROPERTY

   38

8.5

  

REASONABLENESS OF RESTRICTIVE COVENANTS

   39

8.6

  

RIGHT TO INJUNCTION; SURVIVAL OF UNDERTAKINGS

   40

ARTICLE IX. NON-EXCLUSIVITY OF RIGHTS

   40

9.1

  

OTHER RIGHTS

   40

9.2

  

NO RIGHT TO CONTINUED EMPLOYMENT

   41

ARTICLE X. MISCELLANEOUS

   41

10.1

  

NO ASSIGNABILITY

   41

10.2

  

SUCCESSORS

   41

10.3

  

AFFILIATES

   41

10.4

  

PAYMENTS TO BENEFICIARY

   41

10.5

  

NON-ALIENATION OF BENEFITS

   41

10.6

  

SEVERABILITY

   41

10.7

  

AMENDMENTS

   42

10.8

  

NOTICES

   42

10.9

  

JOINT AND SEVERAL LIABILITY

   42

10.10

  

COUNTERPARTS

   42

10.11

  

GOVERNING LAW

   42

10.12

  

CAPTIONS

   43

10.13

  

NUMBER AND GENDER

   43

10.14

  

TAX WITHHOLDING

   43

10.15

  

NO WAIVER

   43

10.16

  

ENTIRE AGREEMENT

   43

 

iii



--------------------------------------------------------------------------------

 

EXELON CORPORATION

CHANGE-IN-CONTROL EMPLOYMENT AGREEMENT

 

THIS AGREEMENT dated                         , 200   (the “Agreement Date”), is
made by and among Exelon Corporation, incorporated under the laws of the
Commonwealth of Pennsylvania (together with successors thereto, the “Company”),
on behalf of itself and                                         
                    , a                          corporation (together with
successors thereto, the “Subsidiary”), and                                 
(“Executive”).

 

RECITALS

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued services of the Executive, despite the
possibility or occurrence of a Change in Control of the Company. The Board
believes it is imperative to reduce the distraction of the Executive that would
result from the personal uncertainties caused by a pending or threatened Change
in Control or a Significant Acquisition, to encourage the Executive’s full
attention and dedication to the Company, and to provide the Executive with
compensation and benefits arrangements upon a Change in Control which are
competitive with those of similarly-situated corporations. This Agreement is
intended to accomplish these objectives.

 

Article I.

 

Definitions

 

As used in this Agreement, the terms specified below shall have the following
meanings:

 

1.1 “Accrued Annual Incentive” means the amount of any Annual Incentive earned
but not yet paid with respect to the Company’s latest fiscal year ended prior to
the Termination Date.

 

1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Termination Date.

 

1.3 “Accrued LTIP Award” means the amount of any LTIP Award earned and vested,
but either deferred or not yet paid as of the Termination Date.

 

1.4 “Accrued Obligations” means, as of any date, the sum of Executive’s Accrued
Base Salary, Accrued Annual Incentive, Accrued LTIP Award, any accrued but
unpaid paid time off, and any other amounts and benefits which are then due to
be paid or provided to Executive by the Company, but have not yet been paid or
provided (as applicable).

 

1.5 “Affiliate” means any Person (including the Subsidiary) that directly or
indirectly controls, is controlled by, or is under common control with, the
Company. For purposes of this definition the term “control” with respect to any
Person means the power to direct or cause the

 



--------------------------------------------------------------------------------

direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise.

 

1.6 “Agreement Date” — see the introductory paragraph of this Agreement.

 

1.7 “Agreement Term” means the period commencing on the Agreement Date and
ending on the second anniversary of the Agreement Date or, if later, such later
date to which the Agreement Term is extended under the following sentence,
unless earlier terminated as provided herein. Commencing on the first
anniversary of the Agreement Date, the Agreement Term shall automatically be
extended each day by one day to create a new two-year term until, at any time
after the first anniversary of the Agreement Date, the Company delivers written
notice (an “Expiration Notice”) to Executive that the Agreement shall expire on
a date specified in the Expiration Notice (the “Expiration Date”) that is not
less than 12 months after the date the Expiration Notice is delivered to
Executive; provided, however, that if a Change Date, Imminent Control Change,
Disaggregation or Significant Acquisition occurs before the Expiration Date
specified in the Expiration Notice, then such Expiration Notice shall be void
and of no further effect. If such Imminent Control Change or Disaggregation does
not culminate in a Change Date, then such Expiration Notice shall be reinstated
and the Agreement shall expire on the date originally specified as the
Expiration Date, or if later, the date the Imminent Control Change lapses or the
end of the sixtieth day after the Disaggregation. Notwithstanding anything
herein to the contrary, the Agreement Term shall end at the end of the Severance
Period if applicable, or if there is no Severance Period, the earliest of the
following: (a) the second anniversary of the Change Date, (b) eighteen (18)
months after the Significant Acquisition, provided there has been no Change
Date, (c) the end of the sixtieth day after the Disaggregation if there has been
no Change Date after the Disaggregation, or (d) the Termination Date.

 

1.8 “Annual Incentive” — see Section 2.7.

 

1.9 “Applicable Trigger Date” means

 

(a) the Change Date with respect to the Post-Change Period;

 

(b) the date of an Imminent Control Change with respect to the Imminent Control
Change Period;

 

(c) the date of a Significant Acquisition with respect to a Post-Significant
Acquisition Period; and

 

(d) the date of a Disaggregation with respect to a Post-Disaggregation Period.

 

1.10 “Article” means an article of this Agreement.

 

1.11 “Base Salary” — see Section 2.6.

 

1.12 “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

 

1.13 “Beneficiary” — see Section 10.4.

 

2



--------------------------------------------------------------------------------

1.14 “Board” means the Board of Directors of Company or, from and after the
effective date of a Corporate Transaction (as defined in Section 1.17), the
Board of Directors of the corporation resulting from a Corporate Transaction or,
if securities representing at least 50% of the aggregate voting power of such
resulting corporation are directly or indirectly owned by another corporation,
such other corporation.

 

1.15 “Cause” — see Section 3.3.

 

1.16 “Change Date” means the date on which a Change in Control first occurs
during the Agreement Term.

 

1.17 “Change in Control” means, except as otherwise provided below, the first to
occur of any of the following during the Agreement Term:

 

(a) any SEC Person becomes the Beneficial Owner of 20% or more of the then
outstanding common stock of the Company or of Voting Securities representing 20%
or more of the combined voting power of all the then outstanding Voting
Securities of Company (such an SEC Person, a “20% Owner”); provided, however,
that for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company), (2) any
acquisition by the Company, (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company (a “Company Plan”), or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this definition; provided further, that for purposes
of clause (2), if any 20% Owner of the Company other than the Company or any
Company Plan becomes a 20% Owner by reason of an acquisition by the Company, and
such 20% Owner of the Company shall, after such acquisition by the Company,
become the beneficial owner of any additional outstanding common shares of the
Company or any additional outstanding Voting Securities of the Company (other
than pursuant to any dividend reinvestment plan or arrangement maintained by the
Company) and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Incumbent
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

3



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger or consolidation (“Merger”), or the
sale or other disposition of more than 50% of the operating assets of the
Company (determined on a consolidated basis), other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) by the Company (such
reorganization, merger, consolidation, sale or other disposition, a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which:

 

(i) all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the outstanding common stock of Company and
outstanding Voting Securities of the Company immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such transaction, owns the Company or all or
substantially all of the assets of the Company either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the outstanding common stock
of Company and outstanding Voting Securities of the Company, as the case may be;

 

(ii) no SEC Person (other than the corporation resulting from such Corporate
Transaction, and any Person which beneficially owned, immediately prior to such
corporate Transaction, directly or indirectly, 20% or more of the outstanding
common stock of the Company or the outstanding Voting Securities of the Company,
as the case may be) becomes a 20% Owner, directly or indirectly, of the
then-outstanding common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation; and

 

(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(d) Approval by the Company’s shareholders of a plan of complete liquidation or
dissolution of the Company, other than a plan of liquidation or dissolution
which results in the acquisition of all or substantially all of the assets of
the Company by an affiliated company.

 

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control.

 

1.18 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.19 “Company” – see the introductory paragraph to this Agreement.

 

4



--------------------------------------------------------------------------------

1.20 “Competitive Business” means, as of any date, any utility business and any
individual or entity (and any branch, office, or operation thereof) which
engages in, or proposes to engage in (with Executive’s assistance) (i) the
harnessing, production, transmission, distribution, marketing or sale of energy
or the transmission or distribution thereof through wire or cable or similar
medium, (ii) any other business engaged in by the Company prior to Executive’s
Termination Date which represents for any calendar year or is projected by the
Company (as reflected in a business plan adopted by the Company before
Executive’s Termination Date) to yield during any year during the first
three-fiscal year period commencing on or after Executive’s Termination Date,
more than 5% of the gross revenue of Company, and, in either case, which is
located (x) anywhere in the United States, or (y) anywhere outside of the United
States where Company is then engaged in, or proposes as of the Termination Date
to engage in to the knowledge of the Executive, any of such activities.

 

1.21 “Confidential Information” shall mean any information, ideas, processes,
methods, designs, devices, inventions, data, techniques, models and other
information developed or used by the Company or any Affiliate and not generally
known in the relevant trade or industry relating to the Company’s or its
Affiliates’ products, services, businesses, operations, employees, customers or
suppliers, whether in tangible or intangible form, which gives the Company and
its Affiliates a competitive advantage in the harnessing, production,
transmission, distribution, marketing or sale of energy or the transmission or
distribution thereof through wire or cable or similar medium or in the energy
services industry and other businesses in which the Company or an Affiliate is
engaged, or of third parties which the Company or Affiliate is obligated to keep
confidential, or which was learned, discovered, developed, conceived, originated
or prepared during or as a result of Executive’s performance of any services on
behalf of the Company and which falls within any of the following general
categories:

 

(a) information relating to trade secrets of the Company or Affiliate or any
customer or supplier of the Company or Affiliate;

 

(b) information relating to existing or contemplated products, services,
technology, designs, processes, formulae, algorithms, research or product
developments of the Company or Affiliate or any customer or supplier of the
Company or Affiliate;

 

(c) information relating to business plans or strategies, sales or marketing
methods, methods of doing business, customer lists, customer usages and/or
requirements, supplier information of the Company or Affiliate or any customer
or supplier of the Company or Affiliate;

 

(d) information subject to protection under the Uniform Trade Secrets Act, as
adopted by the State of Illinois, or to any comparable protection afforded by
applicable law; or

 

(e) any other confidential information which either the Company or Affiliate or
any customer or supplier of the Company or Affiliate may reasonably have the
right to protect by patent, copyright or by keeping it secret and confidential.

 

1.22 “Disability” – see Section 3.1(b).

 

5



--------------------------------------------------------------------------------

1.23 “Disaggregated Entity” means the Disaggregated Unit or any other Person
(other than the Company or an Affiliate) that controls or is under common
control with the Disaggregated Unit.

 

1.24 “Disaggregation” means the consummation, in contemplation of a Change in
Control, of a sale, spin-off or other disaggregation by the Company or the
Affiliate or business unit of the Company (“Disaggregated Unit”) which employed
Executive immediately prior to the sale, spin-off or other disaggregation.

 

1.25 “Employer” means, collectively or severally, the Company and the Subsidiary
(or other Affiliate employing Executive).

 

1.26 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.27 “Good Reason” — see Section 3.4.

 

1.28 “Imminent Control Change” means, as of any date on or after the Agreement
Date and prior to the Change Date, the occurrence of any one or more of the
following:

 

(a) the Company enters into an agreement the consummation of which would
constitute a Change in Control;

 

(b) Any SEC Person commences a “tender offer” (as such term is used in Section
14(d) of the Exchange Act) or exchange offer, which, if consummated, would
result in a Change in Control; or

 

(c) Any SEC Person files with the SEC a preliminary or definitive proxy
solicitation or election contest to elect or remove one or more members of the
Board, which, if consummated or effected, would result in a Change in Control;

 

provided, however, that an Imminent Control Change will lapse and cease to
qualify as an Imminent Control Change:

 

(i) With respect to an Imminent Control Change described in clause (a) of this
definition, the date such agreement is terminated, cancelled or expires without
a Change Date occurring;

 

(ii) With respect to an Imminent Control Change described in clause (b) of this
definition, the date such tender offer or exchange offer is withdrawn or
terminates without a Change Date occurring;

 

(iii) With respect to an Imminent Control Change described in clause (c) of this
definition, (1) the date the validity of such proxy solicitation or election
contest expires under relevant state corporate law, or (2) the date such proxy
solicitation or election contest culminates in a shareholder vote, in either
case without a Change Date occurring; or

 

6



--------------------------------------------------------------------------------

(iv) The date a majority of the members of the Incumbent Board make a good faith
determination that any event or condition described in clause (a), (b), or (c)
of this definition no longer constitutes an Imminent Control Change, provided
that such determination may not be made prior to the twelve (12) month
anniversary of the occurrence of such event.

 

1.29 “Imminent Control Change Period” means the period commencing on the date of
an Imminent Control Change, and ending on the first to occur thereafter of

 

(a) a Change Date, provided

 

(i) such date occurs no later than the one-year anniversary of the Termination
Date, and

 

(ii) either the Imminent Control Change has not lapsed, or the Imminent Control
Change in effect upon such Change Date is the last Imminent Control Change in a
series of Imminent Control Changes unbroken by any period of time between the
lapse of an Imminent Control Change and the occurrence of a new Imminent Control
Change;

 

(b) if Executive’s business unit undergoes Disaggregation and Executive retains
substantially the same position with the Disaggregated Entity as immediately
prior to such Disaggregation (determined without regard to reporting
obligations) the earlier to occur after such Disaggregation of a Change Date or
the end of the 60th day following such Disaggregation without the occurrence of
a Change Date,

 

(c) the date an Imminent Control Changes lapses without the prior or concurrent
occurrence of a new Imminent Control Change; or

 

(d) the twelve-month anniversary of the Termination Date.

 

1.30 “Incentive Plan” means the Exelon Corporation Annual Incentive Plan for
Senior Executives or such other annual incentive award arrangement of the
Company in which the Executive is a participant in lieu of such program.

 

1.31 “Including” means including without limitation.

 

1.32 “Incumbent Board”—see definition of Change in Control.

 

1.33 “IRS” means the Internal Revenue Service of the United States of America.

 

1.34 “LTIP” means the Exelon Corporation Long-Term Incentive Plan, as amended
from time to time, or any successor thereto, and including any Stock Options or
Restricted Stock granted thereunder to replace stock options or restricted stock
initially granted under the Unicom Corporation Long-Term Incentive Plan.

 

1.35 “LTIP Performance Period” means the one-year performance period applicable
to an LTIP award, as designated in accordance with the LTIP.

 

7



--------------------------------------------------------------------------------

1.36 “LTIP Target Level” means, in respect of any grant of Performance Shares
under the Exelon Performance Share Program under the LTIP, the number of
Performance Shares which Executive would have been awarded (prior to the
Termination Date) for the LTIP Performance Period corresponding to such grant if
the business and personal performance goals related to such grant were achieved
at the 100% (target) level as of the end of the LTIP Performance Period.

 

1.37 “Merger”—see definition of Change in Control.

 

1.38 “Notice of Termination” means a written notice given in accordance with
Section 10.8 which sets forth (i) the specific termination provision in this
Agreement relied upon by the party giving such notice, (ii) in reasonable detail
the specific facts and circumstances claimed to provide a basis for such
Termination of Employment, and (iii) if the Termination Date is other than the
date of receipt of such Notice of Termination, the Termination Date.

 

1.39 “Performance Shares”—see Section 4.1(c). After a Disaggregation,
“Performance Shares” shall also refer to performance shares, performance units
or similar stock incentive awards granted by a Disaggregated Entity (or an
affiliate thereof) in replacement of performance shares, performance units or
similar stock incentive awards granted under the Exelon Performance Share
Program under the LTIP.

 

1.40 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

1.41 “Plans” means plans, practices, policies and programs of the Company (or,
if applicable to Executive, the Disaggregated Entity or Affiliate).

 

1.42 “Post-Change Period” means the period commencing on the Change Date and
ending on the earlier of the Termination Date or the second anniversary of the
Change Date.

 

1.43 “Post-Disaggregation Period” means the period commencing on the first date
during the Agreement Term on which a Change in Control occurs following a
Disaggregation, provided such Change Date occurs no more than 60 days following
such Disaggregation, and ending on the earlier of the Termination Date or the
second anniversary of the Change Date. If no Change Date occurs within 60 days
after the Disaggregation, there shall be no Post-Disaggregation Period.

 

1.44 “Post-Significant Acquisition Period” means the period commencing on the
date of a Significant Acquisition that occurs during the Agreement Term prior to
a Change Date, and ending on the first to occur of (a) the end of the 18-month
period commencing on the date of the Significant Acquisition, (b) the Change
Date, or (c) the Termination Date.

 

1.45 “Restricted Stock” — see Section 4.1(d). After a Disaggregation,
“Restricted Stock” shall also refer to deferred stock units, restricted stock or
restricted share units granted by a Disaggregated Entity (or an affiliate
thereof) in replacement of deferred stock units, restricted

 

8



--------------------------------------------------------------------------------

stock or restricted share units granted by the Company other than under the
Exelon Performance Share Program under the LTIP.

 

1.46 “SEC” means the United States Securities and Exchange Commission.

 

1.47 “SEC Person” means any person (as such term is used in Rule 13d-5 of the
SEC under the Exchange Act) or group (as such term is defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than (a) the Company or an
Affiliate, or (b) any employee benefit plan (or any related trust) of the
Company or any of its Affiliates.

 

1.48 “Section” means, unless the context otherwise requires, a section of this
Agreement.

 

1.49 “SERP” means the PECO Energy Company Supplemental Retirement Plan or the
Exelon Corporation Supplemental Management Retirement Plan, whichever is
applicable to Executive, or any successor to either or both.

 

1.50 “Severance Incentive” means the greater of (a) the Target Incentive for the
performance period in which the Termination Date occurs, or (b) the average
(mean) of the actual Annual Incentives paid (or payable, to the extent not
previously paid) to the Executive under the Incentive Plan for each of the two
calendar years preceding the calendar year in which the Termination Date occurs.

 

1.51 “Severance Period” means the period beginning on the Executive’s
Termination Date, provided Executive’s Termination of Employment entitles
Executive to benefits under Section 4.1, 4.2 or 4.3, and ending on the third
anniversary thereof. There shall be no Severance Period if Executive’s
Termination of Employment is on account of death or Disability or if Executive’s
employment is terminated by the Company for Cause or by Executive other than for
Good Reason.

 

1.52 “Significant Acquisition” means a Corporate Transaction affecting the
Executive’s business unit (or, if Executive is employed at the headquarters for
the Company’s corporate business operations (“Corporate Center”), a Corporate
Transaction that affects the Corporate Center) that is consummated after the
Agreement Date and prior to the Change Date, which Corporate Transaction is not
a Change in Control, provided that as a result of such Corporate Transaction,
all or substantially all of the individuals and entities who are the Beneficial
Owners, respectively, of the outstanding common stock of Company and outstanding
Voting Securities of the Company immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60% but not more than
66-2/3% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such transaction, owns the Company or all or
substantially all of the assets of the Company either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the outstanding common stock
of Company and outstanding Voting Securities of the Company, as the case may be.

 

9



--------------------------------------------------------------------------------

1.53 “Stock Options” — see Section 4.1(b). After a Disaggregation, “Stock
Options” shall also refer to stock options, stock appreciation rights, or
similar incentive awards granted by the Disaggregated Entity (or an affiliate
thereof) in replacement of stock options, stock appreciation rights, or similar
incentive awards granted under the LTIP.

 

1.54 “Target Incentive” as of a certain date means an amount equal to the
product of Base Salary determined as of such date multiplied by the percentage
of such Base Salary to which Executive would have been entitled immediately
prior to such date under the Incentive Plan for the applicable performance
period if the performance goals established pursuant to such Incentive Plan were
achieved at the 100% (target) level as of the end of the applicable performance
period (taking into account for this purpose any negative discretion exercised
by the Compensation Committee of the Board in establishing such target);
provided, however, that any reduction in Executive’s Base Salary or Annual
Incentive that would qualify as Good Reason shall be disregarded for purposes of
this definition.

 

1.55 “Taxes” means the incremental federal, state, local and foreign income,
employment, excise and other taxes payable by Executive with respect to any
applicable item of income.

 

1.56 “Termination Date” means the effective date of Executive’s Termination of
Employment, which shall be the last day on which Executive is employed by the
Company, an Affiliate or a Disaggregated Entity; provided, however, that (a) if
the Company terminates the Executive’s employment other than for Cause or
Disability or if the Executive terminates Executive’s employment for Good
Reason, then the Termination Date shall be the date of receipt of the Notice of
Termination by Executive (if such Notice is given by the Company, an Affiliate
or a Disaggregated Entity) or by the Company, an Affiliate or a Disaggregated
Entity (if such Notice is given by Executive), or such later date, not more than
15 days after the giving of such Notice, specified in such Notice as of which
Executive’s employment shall be terminated; and (b) if Executive’s employment is
terminated by reason of death or Disability, the Termination Date shall be the
date of Executive’s death or the Disability Effective Date (as described in
Section 3.1(a)).

 

1.57 “Termination of Employment” means any termination of Executive’s employment
with the Company and its Affiliates, whether such termination is initiated by
the Employer or by Executive; provided that if the Executive’s cessation of
employment with the Company and its Affiliates is effected through a
Disaggregation, and Executive is employed in substantially the same position
(without regard to reporting obligations) by the Disaggregated Entity
immediately following the Disaggregation, and a Change Date occurs no more than
60 days after such Disaggregation, then the Disaggregation shall not be deemed
to effect a “Termination of Employment” for purposes of this Agreement, and
after the Disaggregation, “Termination of Employment” means any termination of
Executive’s employment with the Disaggregated Entity, whether such termination
is initiated by the Disaggregated Entity or by Executive.

 

1.58 “20% Owner” — see paragraph (a) of the definition of “Change in Control.”

 

1.59 “Voting Securities” means with respect to a corporation, securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

 

1.60 “Welfare Plans” - see Section 2.8(a)(ii).

 

10



--------------------------------------------------------------------------------

 

Article II.

 

Terms of Employment

 

2.1 Position and Duties During a Post-Change Period. During the Post-Change
Period prior to the Termination Date, (i) Executive’s position, duties and
responsibilities (other than the position or level of officer to whom the
Executive reports or any change that is part of a policy, program or arrangement
applicable to peer executives of the Company and any successor to the Company)
shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately before the Change Date (or if the Change Date ended an
Imminent Control Change Period, during the 90-day period immediately before the
beginning of the Imminent Control Change Period) and (ii) Executive’s services
shall be performed at the location where Executive was employed immediately
before the Change Date (or if the Change Date ended an Imminent Control Change
Period, before the beginning of such Imminent Control Change Period) or any
other location no more than 50 miles from such location (unless such other
location is closer to Executive’s residence than the prior location).

 

2.2 Position and Duties During an Imminent Control Change Period. During the
portion of any Imminent Control Change Period that occurs before the Termination
Date, the Company may in its discretion change the Executive’s position,
authority and duties and may change the location where Executive’s services
shall be performed.

 

2.3 Position and Duties During a Post-Significant Acquisition Period. During the
portion of any Post-Significant Acquisition Period that occurs before the
Termination Date, the Company may in its discretion change the Executive’s
position, authority and duties, and may change the location where Executive’s
services shall be performed.

 

2.4 Position and Duties During a Post-Disaggregation Period. During the
Post-Disaggregation Period, (i) Executive’s position with the Disaggregated
Entity shall be at least commensurate in all material respects with the most
significant position held by Executive with the Disaggregated Entity immediately
following the Disaggregation, and (ii) unless Executive otherwise consents,
Executive’s services shall be performed at the location where Executive was
employed immediately prior to the Change Date or any other location no more than
50 miles from such location (unless such other location is closer to Executive’s
residence than the prior location); provided, however, that in determining
whether the Executive’s Termination of Employment is for Cause, “Cause” shall be
determined as though the provisions of Section 3.3(a) applied commencing with
the first day of the Post-Disaggregation Period.

 

2.5 Executive’s Obligations. During the Executive’s employment (other than any
periods of paid time off, sick leave or disability to which Executive is
entitled), Executive agrees to devote Executive’s full attention and time to the
business and affairs of the Company (or, in the case of a Disaggregation, the
Disaggregated Entity) and to use Executive’s best efforts to perform such
duties. Executive may (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions

 

11



--------------------------------------------------------------------------------

and (iii) manage personal investments, so long as such activities are consistent
with the Plans of the Employer (or in the case of a Disaggregation, the
Disaggregated Entity) in effect from time to time, and do not significantly
interfere with the performance of Executive’s duties under this Agreement.

 

2.6 Base Salary During the Post-Change Period.

 

(a) Base Salary During Post-Change Period. Prior to the Termination Date during
the Post-Change Period, the Company shall pay or cause to be paid to Executive
an annual base salary in cash, which shall be paid in a manner consistent with
the Employer’s payroll practices in effect immediately before the Applicable
Trigger Date at an annual rate not less than 12 times the highest monthly base
salary paid or payable to Executive by the Employer in respect of the 12-month
period immediately before the Applicable Trigger Date (such annual rate salary,
the “Base Salary”). During the Post-Change Period, the Base Salary shall be
reviewed no more than 12 months after the last salary increase awarded to
Executive prior to the Applicable Trigger Date and thereafter shall be reviewed
and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary awarded to peer
executives of the Company generally. Base Salary shall not be reduced unless
such reduction is part of a policy, program or arrangement applicable to peer
executives of the Company (including peer executives of any successor to the
Company), and the term Base Salary as used in this Agreement shall refer to Base
Salary as so increased. Any increase in Base Salary shall not limit or reduce
any other obligation of the Company to the Executive under this Agreement.

 

(b) Base Salary During the Imminent Control Change Period, Post-Significant
Acquisition Period and Post-Disaggregation Period. Section 2.6(a) shall not
apply during the Imminent Control Change Period, Post-Significant Acquisition
Period or Post-Disaggregation Period.

 

2.7 Annual Incentive.

 

(a) Annual Incentive During the Post-Change Period. In addition to Base Salary,
the Company shall provide or cause to be provided to Executive the opportunity
to receive payment of an annual incentive (the “Annual Incentive”) with an award
opportunity no less, including target performance goals not materially more
difficult to achieve, than that in effect immediately prior to the Applicable
Trigger Date for each applicable performance period which commences prior to the
Termination Date and ends during the Post-Change Period. The amount of the
Executive’s award opportunity in effect for any relevant period shall be
determined taking into account any negative discretion exercised by the
Compensation Committee of the Board in establishing such opportunity.

 

(b) Annual Incentive during the Imminent Control Change Period, Post-Significant
Acquisition Period or Post-Disaggregation Period. Section 2.7(a) shall not apply
during the Imminent Control Change Period, Post-Significant Acquisition Period
or Post-Disaggregation Period.

 

12



--------------------------------------------------------------------------------

2.8 Other Compensation and Benefits.

 

(a) Other Compensation and Benefits during the Post-Change Period. In addition
to Base Salary and Annual Incentive, prior to the Termination Date the Company
shall provide or cause to be provided, throughout the Post-Change Period, the
following other compensation and benefits to Executive, provided that, in no
event shall such additional compensation and benefits (including incentives,
measured with respect to long term and special incentives, to the extent, if
any, that such distinctions are applicable) be materially less favorable, in the
aggregate, than those provided at any time after the Applicable Trigger Date to
peer executives of the Company (including peer executives of any successor to
the Company) generally:

 

(i) Incentive, Savings and Retirement Plans. Executive shall be entitled to
participate in all incentive, savings and retirement Plans applicable to peer
executives of the Company generally.

 

(ii) Welfare Benefit Plans. Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit Plans (“Welfare Plans”) (including medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance benefits, but excluding any severance pay) provided by the
Employer from time to time to peer executives of the Company generally.

 

(iii) Other Employee Benefits. Executive shall be entitled to other employee
benefits, perquisites and fringe benefits in accordance with the most favorable
Plans applicable to peer executives of the Company generally.

 

(iv) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by the Executive in accordance with
the most favorable Plans applicable to peer executives of the Company generally.

 

(v) Office and Support Staff. Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to
secretarial and other assistance substantially equivalent to the office or
offices, furnishings, appointments and assistance as in effect with respect to
Executive on the Applicable Trigger Date.

 

(vi) Paid Time Off. Executive shall be entitled to paid time off in accordance
with the Plans applicable to peer executives of the Company generally.

 

(vii) LTIP Awards. Awards under the LTIP shall be granted to Executive with
aggregate target opportunities not less than those granted to peer executives of
the Company.

 

13



--------------------------------------------------------------------------------

(b) Other Compensation and Benefits During the Imminent Control Change Period,
Post-Significant Acquisition Period or Post-Disaggregation Period. Section
2.8(a) shall not apply during Imminent Control Change Period, Post-Significant
Acquisition Period or Post-Disaggregation Period.

 

(c) Stock Options, Restricted Stock, and Performance Shares During the
Post-Disaggregation Period.

 

(i) Stock Options.

 

(A) Extinguished or Converted at Disaggregation. If so provided in the documents
and instruments (“Disaggregation Documents”) pursuant to which the
Disaggregation is effected, then all of Executive’s Stock Options shall (I) be
extinguished immediately prior to the Disaggregation for such consideration as
is provided for in the Disaggregation Documents (but not less than the product
of the number of Executive’s vested Stock Options multiplied by the difference
between the fair market value of Exelon stock immediately prior to the
Disaggregation and the option exercise price), or (II) be converted into options
to acquire stock of the Disaggregated Entity or an affiliate thereof on a basis
determined by the Company in good faith to preserve economic value.

 

(B) Extinguished or Converted at Merger. If the Change in Control following the
Disaggregation is a Merger, and if so provided in the agreement pursuant to
which the Merger is effected, then all of Executive’s Company Stock Options that
were not extinguished or converted to options to acquire stock in the
Disaggregated Entity or an affiliate shall (I) be extinguished immediately prior
to the Change in Control for such consideration as is provided for Stock Options
of peer executives employed by the Company or an Affiliate, or (II) be converted
into options to acquire stock of the corporation resulting from the Merger
(“Merger Survivor”) or an affiliate thereof, on the same basis as Stock Options
of employees of the Company are converted.

 

(C) Stock Options after the Disaggregation. Executive’s unextinguished Stock
Options, whether or not they are converted to options for stock of the
Disaggregated Entity or Merger Survivor, shall continue to vest and, once
vested, shall remain exercisable in accordance with their terms, subject to
Section 4.3(b).

 

(ii) Performance Shares.

 

(A) Extinguished or Converted at Disaggregation. If so provided in the
Disaggregation Documents, all of Executive’s Performance Shares shall (I) be
extinguished immediately prior to the Disaggregation for such consideration as
is provided under the Disaggregation Documents (but no less than the fair market
value, immediately prior to the Disaggregation, of a number of Exelon shares

 

14



--------------------------------------------------------------------------------

equal to the sum of Executive’s earned and awarded Performance Shares and the
target number of Executive’s Performance Shares that have not yet been earned
and awarded), or (II) shall be converted into performance shares with respect to
the Disaggregated Entity or an affiliate (on a basis determined by the Company
in good faith to preserve economic value for the Executive).

 

(B) Extinguished or Converted at Merger. If the Change in Control following the
Disaggregation is a Merger, and if so provided in the agreement pursuant to
which the Merger is effected, then all of Executive’s Performance Shares that
were not extinguished or converted to performance shares of the Disaggregated
Entity or an affiliate shall (I) be extinguished immediately prior to the Change
in Control for such consideration as is provided for Performance Shares of peer
executives employed by the Company or an Affiliate, or (II) be converted into
performance shares of the Merger Survivor or an affiliate thereof, on the same
basis as Performance Shares of employees of the Company are converted.

 

(C) Performance Shares after the Disaggregation. Executive’s unextinguished
Performance Shares, whether or not they are converted into performance shares of
the Disaggregated Entity or Merger Survivor, will continue to vest during the
Post-Disaggregation Period, subject to Section 4.3(c).

 

(iii) Restricted Stock.

 

(A) Extinguished or Converted at Disaggregation. If so provided in the
Disaggregation Documents, all of Executive’s Restricted Stock shall (I) be
extinguished immediately prior to the Disaggregation for an amount equal to the
fair market value of an equal number of shares of Exelon common stock, or (II)
shall be converted into restricted stock of the Disaggregated Entity or an
affiliate (on a basis determined by the Company in good faith to preserve
economic value for the Executive).

 

(B) Extinguished or Converted at Merger. If the Change in Control following the
Disaggregation is a Merger, and if so provided in the agreement pursuant to
which the Merger is effected, then all of Executive’s Restricted Stock that was
not extinguished or converted to restricted stock of the Disaggregated Entity or
an affiliate shall (I) be extinguished immediately prior to the Change in
Control for such consideration as is provided for Restricted Stock of peer
executives employed by the Company or an Affiliate, or (II) be converted into
restricted stock of the Merger Survivor or an affiliate thereof, and such
converted restricted stock will continue to vest during the Post-Disaggregation
Period prior to the Termination Date.

 

(C) Restricted Stock after the Disaggregation. Executive’s unextinguished
Restricted Stock, whether or not converted to restricted

 

15



--------------------------------------------------------------------------------

stock of the Disaggregated Entity or Merger Survivor, will continue to vest
during the Post-Disaggregation Period, subject to Section 4.3(d).

 

Article III.

 

Termination of Employment

 

3.1 Disability.

 

(a) During the Agreement Term, the Employer (or, if applicable, the
Disaggregated Entity) may terminate Executive’s employment at any time because
of Executive’s Disability by giving Executive or his legal representative, as
applicable, (i) written notice in accordance with Section 10.8 of the Company’s
intention to terminate Executive’s employment pursuant to this Section and (ii)
a certification of Executive’s Disability by a physician selected by the
Employer or its insurers, subject to the reasonable consent of Executive or
Executive’s legal representative, which consent shall not be unreasonably
withheld or delayed. Executive’s employment shall terminate effective on the
30th day after Executive’s receipt of such notice (which such 30th day shall be
deemed to be the “Disability Effective Date”) unless, before such 30th day,
Executive shall have resumed the full-time performance of Executive’s duties.

 

(b) “Disability” means any medically determinable physical or mental impairment
that has lasted for a continuous period of not less than six months and can be
expected to be permanent or of indefinite duration, and that renders Executive
unable to perform the duties required under this Agreement.

 

3.2 Death. Executive’s employment shall terminate automatically upon Executive’s
death during the Agreement Term.

 

3.3 Termination by the Company for Cause. During the Post-Change Period,
Post-Disaggregation Period, Imminent Control Change Period or Post-Significant
Acquisition Period, the Company may terminate Executive’s employment (or cause
Executive’s employment to be terminated) for Cause solely in accordance with all
of the substantive and procedural provisions of this Section 3.3.

 

(a) Definition of Cause. “Cause” means any one or more of the following:

 

(i) the refusal to perform or habitual neglect in the performance of the
Executive’s duties or responsibilities, or of specific directives of the officer
or other executive of the Company or any of its affiliates to whom the Executive
reports which are not materially inconsistent with the scope and nature of the
Executive’s employment duties and responsibilities;

 

(ii) an Executive’s willful or reckless commission of act(s) or omission(s)
which have resulted in or are likely to result in, a material loss to, or
material damage to the reputation of, the Company or any of its affiliates, or
that compromise the safety of any employee or other person;

 

16



--------------------------------------------------------------------------------

(iii) the Executive’s commission of a felony or any crime involving dishonesty
or moral turpitude;

 

(iv) an Executive’s material violation of the Company’s or any of its
affiliates’ Code of Business Conduct (including the corporate policies
referenced therein) which would constitute grounds for immediate termination of
employment, or of any statutory or common-law duty of loyalty to the Company or
any of its affiliates; or

 

(v) any breach by the Executive of any one or more of the Restrictive Covenants.

 

For purposes of this Section, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the chief executive officer or
a senior officer of the Company other than Executive or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.

 

(b) Procedural Requirements for Termination for Cause During a Post-Change
Period. The Executive’s Termination of Employment for which the Notice of
Termination is given during a Post-Change Period shall not be deemed to be for
Cause under this Section 3.3 unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than 60% of the entire membership of the Board at a meeting of such Board
called and held for such purpose (after reasonable written notice of such
meeting is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive’s acts, or failure to act, constitutes
Cause and specifying the particulars thereof in detail.

 

(c) Procedural Requirements for Termination for Cause During a
Post-Disaggregation Period. In the event Executive’s Termination of Employment
is from a Disaggregated Entity in a Post-Disaggregation Period, the procedural
requirements for termination for Cause in this Section 3.3 shall be applied by
substituting “Disaggregated Entity” for “Company,” “affiliate of the
Disaggregated Entity” for “Affiliate,” and “Disaggregated Entity’s Board” for
“Board.” Further, the Company shall have no obligation to provide payments or
benefits under Section 4.3 if the Board determines that the Company could have
terminated Executive’s employment for Cause if the Executive had been employed
by the Company, such determination by the Board to be made as provided in
Section 3.3(b) but applying the flush language at the end of Section 3.3(a) by
substituting “Disaggregated Entity” for “Company” and “Disaggregated Entity’s
Board” for “Board.”

 

17



--------------------------------------------------------------------------------

(d) Procedural Requirements for Termination for Cause During the Imminent
Control Change Period or Post-Significant Acquisition Period. The Executive’s
Termination of Employment for which the Notice of Termination is given during
the Imminent Control Change Period or Post-Significant Acquisition Period shall
not be deemed to be for Cause under this Section 3.3 unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, finding that the Executive’s acts or failure to act, constitute Cause
and specifying the particulars thereof in detail. Executive shall receive
advance notice of such vote of the Board, but shall not have the right to appear
in person or by counsel before the Board.

 

3.4 Termination by the Executive for Good Reason. During the Post-Change Period,
an Imminent Control Change Period, a Post-Significant Acquisition Period or
Post-Disaggregation Period, Executive may terminate his or her employment for
Good Reason in accordance with the substantive and procedural provisions of this
Section 3.4.

 

(a) Definition of Good Reason. For purposes of this Section 3.4, and subject to
the provisions of subsections (b) through (e), “Good Reason” means the
occurrence of any one or more of the following actions or omissions prior to the
Termination Date during the Post-Change Period, the Imminent Control Change
Period, the Post-Significant Acquisition Period or the Post-Disaggregation
Period:

 

(i) a material reduction of the Executive’s salary, incentive compensation
opportunity or aggregate benefits unless such reduction is part of a policy,
program or arrangement applicable to peer executives (including peer executives
of any successor to the Company);

 

(ii) a material adverse reduction in the Executive’s position, duties, or
responsibilities, other than in a Post-Significant Acquisition period, and other
than a change in the position or level of officer to whom the Executive reports
or a change that is part of a policy, program or arrangement applicable to peer
executives (including peer executives of any successor to the Company);

 

(iii) the failure of any successor to the Company to assume this Agreement;

 

(iv) a relocation (other than in a Post-Significant Acquisition Period), by more
than 50 miles of (I) the Executive’s primary workplace, or (II) the principal
offices of the Company or its successor (if such offices are the Executive’s
workplace), in each case without Executive’s consent; provided, however, in both
cases of (I) and (II) of this Section 3.4(a)(iv), such new location is farther
from Executive’s residence then the prior location; or

 

(v) a material breach of this Agreement by the Company or its successor;

 

provided that the occurrence of a Disaggregation shall not be Good Reason if the
Executive retains substantially the same position (determined without regard to

 

18



--------------------------------------------------------------------------------

reporting requirements) with the Disaggregated Entity, with substantially the
same compensation and benefits in the aggregate, as immediately prior to such
Disaggregation, notwithstanding Sections 3.4(a)(i), 3.4(a)(ii) and 3.4(a)(v).

 

(b) Application of “Good Reason” Definition During the Imminent Control Change
Period. During the Imminent Control Change Period, “Good Reason” shall not
include the events or conditions described in Section 3.4(a)(i), 3.4(a)(ii) or
3.4(a)(iv) unless the Imminent Control Change Period culminates in a Change
Date. Further, if Executive’s Termination of Employment occurs during an
Imminent Control Change Period that culminates in a Change Date, then, except as
provided in Section 3.4(c), the definition of “Good Reason” shall be applied as
though Sections 2.1, 2.6, 2.7, and 2.8 were applicable during the Imminent
Control Change Period prior to the Executive’s Termination of Employment.

 

(c) Special Conditions Relating to Good Reason During the Post-Disaggregation
Period. If Executive retains substantially the same position with the
Disaggregated Entity as immediately prior to the Disaggregation (determined
without regard to reporting requirements), then (1) Section 3.4(a)(ii) shall
apply only with respect to the Executive’s position, duties or responsibilities
as in effect at the Disaggregated Entity on the day following the
Disaggregation, (2) subsection 3.4(a)(iv) shall apply only with respect to
relocations required more than 60 days after the Disaggregation and shall be
applied by substituting “Disaggregated Entity” for “any successor to the
Company”, and (3) all references in Section 3.4 to the Company or its successor
shall be to the Disaggregated Entity or its successor.

 

(d) Limitations on Good Reason. Notwithstanding the foregoing provisions of this
Section 3.4, no act or omission shall constitute a material breach of this
Agreement by the Company, nor grounds for “Good Reason”:

 

(i) unless the Executive gives the Company a Notice of Termination at least 30
days’ prior to the Termination Date and the Company fails to cure such act or
omission within the 30-day period;

 

(ii) if the Executive first acquired knowledge of such act or omission more than
180 days before the Executive gives the Company and the Employer such Notice of
Termination; or

 

(iii) if the Executive has consented in writing to such act or omission.

 

(e) Notice by Executive. In the event of any Termination of Employment by
Executive for Good Reason, Executive shall as soon as practicable thereafter
notify the Company and the Employer (and Disaggregated Entity, if applicable) of
the events constituting such Good Reason by a Notice of Termination. Subject to
the limitations in Section 3.4(d), a delay in the delivery of such Notice of
Termination shall not waive any right of Executive under this Agreement.

 

19



--------------------------------------------------------------------------------

 

Article IV.

 

Company’s Obligations Upon Certain Terminations of Employment

 

4.1 Termination During the Post-Change Period or Post-Significant Acquisition
Period. If, during the Post-Change Period or Post-Significant Acquisition Period
(other than any portion of any of such periods that are also a
Post-Disaggregation Period), the Employer terminates Executive’s employment
other than for Cause or Disability, or Executive terminates employment for Good
Reason, the Company’s sole obligations to Executive under Articles II and IV
shall be as set forth in this Section 4.1.

 

(a) Termination during the Post-Change Period or Post-Significant Acquisition
Period: Severance Payments. The Company shall pay or provide Executive,
according to the payment terms set forth in Section 4.4 below, the following:

 

(i) Accrued Obligations. All Accrued Obligations;

 

(ii) Annual Incentive for Year of Termination and Special Payment. An amount
equal to the Target Incentive applicable to the Executive under the Incentive
Plan for the performance period in which the Termination Date occurs.

 

(iii) Deferred Compensation and Non-Qualified Defined Contribution Plans. All
amounts previously deferred by, or accrued to the benefit of, Executive under
the Exelon Corporation Deferred Compensation Plan, the Exelon Corporation
Deferred Stock Plan, or any successor of either of them, or under any
non-qualified defined contribution or deferred compensation plan of the Company
or an Affiliate (unless Executive has made an irrevocable election in writing,
filed with the Company as of such date as counsel to the Company may deem to be
required to avoid constructive receipt of, or other adverse tax consequences
with respect to, such amounts) to have such amounts paid under the terms of the
Exelon Corporation Deferred Compensation Plan or the Exelon Corporation Deferred
Stock Plan, as applicable, or any successor of either (including any elections
in effect thereunder)) whether vested or unvested, together with any accrued
earnings thereon, to the extent that such amounts and earnings have not been
previously paid by the Employer and are not provided under the terms of either
such non-qualified plan;

 

(iv) Pension Enhancements. An amount equal to the positive difference, if any,
between

 

(1) the lump sum value of Executive’s benefit under the SERP, calculated as if
Executive had

 

(A) become fully vested in all benefits,

 

(B) accrued a number of years of service (for purposes of determining the
Executive’s benefit credits, but not investment credits) that is two years
greater than the number of years of

 

20



--------------------------------------------------------------------------------

service actually accrued by Executive as of the Termination Date and that
includes the number of years of service credited to Executive pursuant to any
other written agreement between the Company and the Executive, and

 

(C) received two-thirds of the severance benefits specified in Sections
4.1(a)(ii) and 4.1(a)(vi) as covered compensation in equal annual installments
during the first two years of the Severance Period,

 

minus

 

(2) the aggregate amounts paid or payable to Executive under the SERP.

 

(v) Unvested Benefits Under Defined Benefit Plan. To the extent not paid
pursuant to clause (iii) or (iv) of this Section 4.1(a), an amount equal to the
actuarial equivalent present value of any unvested portion of Executive’s
accrued benefits or cash balance account (as applicable) under any tax-qualified
(under Section 401(a) of the Code) defined benefit retirement plan maintained by
the Employer as of the Termination Date and forfeited by Executive by reason of
the Termination of Employment; and

 

(vi) Multiple of Salary and Severance Incentive. An amount equal to three (3.0)
times the sum of (x) Base Salary plus (y) the Severance Incentive.

 

(b) Termination during the Post-Change Period or Post-Significant Acquisition
Period: Stock Options. Each of the Executive’s stock options, stock appreciation
rights or similar incentive awards granted under the LTIP (“Stock Options”)
shall (i) become fully vested, and (ii) remain exercisable until (1) the option
expiration date for any such Stock Options granted prior to January 1, 2002 or
(2) the fifth anniversary of the Termination Date or, if earlier, the option
expiration date for any such Stock Options granted on or after January 1, 2002.

 

(c) Termination during the Post-Change Period or Post-Significant Acquisition
Period: LTIP Vesting. On the Termination Date all of the performance shares,
performance units or similar stock incentive awards granted to the Executive
under the Exelon Performance Share Program under the LTIP (“Performance Shares”)
to the extent earned by and awarded to the Executive (i.e. as to which the
applicable performance cycle has elapsed) as of the Termination Date, shall
become fully vested at the actual level earned and awarded, and, to the extent
not yet earned by and awarded to the Executive (i.e. as to which the current
performance cycle has not elapsed) as of the Termination Date, shall become
fully vested at the LTIP Target Level.

 

(d) Termination During the Post-Change Period or Post-Significant Acquisition
Period: Other Restricted Stock. All forfeiture conditions that as of the
Termination Date are applicable to any deferred stock unit, restricted stock or
restricted share units awarded to the Executive by the Company other than under
the Exelon

 

21



--------------------------------------------------------------------------------

Performance Share Program under the LTIP (“Restricted Stock”) shall (except as
specifically provided to the contrary in the applicable awards) lapse
immediately and all such awards will become fully vested, and within ten
business days after the Termination Date, the Company shall deliver to Executive
all of such shares theretofore held by or on behalf of the Company.

 

(e) Termination During the Post-Change Period or Post-Significant Acquisition
Period: Continuation of Welfare Benefits. During the Severance Period (and
continuing through such later date as any Welfare Plan may specify), the Company
shall continue to provide (or shall cause the continued provision) to Executive
and Executive’s family welfare benefits under the Welfare Plans to the same
extent as if Executive had remained employed during the Severance Period. Such
provision of welfare benefits shall be subject to the following:

 

(i) In determining benefits applicable under such Welfare Plans, the Executive’s
annual compensation attributable to base salary and incentives for any plan year
or calendar year, as applicable, shall be deemed to be not less than the
Executive’s Base Salary and Annual Incentive.

 

(ii) The cost of such welfare benefits to Executive and family under this
Section 4.1(e) shall not exceed the cost of such benefits to peer executives who
are actively employed after the Termination Date.

 

(iii) The Executive’s rights under this Section 4.1(e) shall be in addition to
and not in lieu of any post-termination continuation coverage or conversion
rights the Executive may have pursuant to applicable law, including, without
limitation, continuation coverage required by Section 4980B of the Code.

 

(iv) If the Executive has, as of the last day of the Severance Period, attained
age 50 and completed at least 10 years of service (or any lesser age and service
requirement then in effect under the Exelon Corporation Severance Benefit Plan
or any successor plan), the Executive shall be entitled to the retiree benefits
provided under any Welfare Plan of the Company; provided, however, that for
purposes hereof, any years of credited services granted to the Executive in any
other written plan or written agreement between Executive and the Company shall
be taken into account. For purposes of determining eligibility for (but not the
time of commencement of) such retiree benefits, the Executive shall also be
considered (1) to have remained employed until the last day of the Severance
Period and to have retired on the last day of such period, and (2) to have
attained at least the age the Executive would have attained on the last day of
the Severance Period.

 

Notwithstanding the foregoing, if the Executive obtains a specific type of
coverage under welfare plan(s) sponsored by another employer of Executive (e.g.
medical, prescription, vision, dental, disability, individual life insurance
benefits, group life insurance benefits, but excluding for the purposes of this
sentence retiree benefits if Executive is so eligible),

 

22



--------------------------------------------------------------------------------

then the Company shall not be obligated to provide any such specific type of
coverage. The Executive shall promptly notify the Company of any such coverage.

 

(f) Termination during the Post-Change Period or Post-Significant Acquisition
Period: Outplacement. To the extent actually incurred by Executive, the Company
shall pay or cause to be paid on behalf of Executive, as incurred, all
reasonable fees and costs charged by a nationally recognized outplacement firm
selected by the Executive for outplacement services provided up to 12 months
after the Termination Date. No cash shall be paid in lieu of such fees and
costs.

 

(g) Termination during the Post-Change Period or Post-Significant Acquisition
Period: Indemnification. The Executive shall be indemnified and held harmless by
the Company to the greatest extent permitted under applicable law as the same
now exists or may hereafter be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification than was permitted prior to such amendment) and the Company’s
by-laws as such exist on the Applicable Trigger Date if the Executive was, is,
or is threatened to be, made a party to any pending, completed or threatened
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding brought by a third
party (and not by or on behalf of the Company or its shareholders) whether
civil, criminal, administrative or investigative, and whether formal or
informal, by reason of the fact that the Executive is or was, or had agreed to
become, a director, officer, employee, agent, or fiduciary of the Company or any
other entity which the Executive is or was serving at the request of the Company
(“Proceeding”), against all expenses (including all reasonable attorneys’ fees)
and all claims, damages, liabilities and losses incurred or suffered by the
Executive or to which the Executive may become subject for any reason; provided,
that the Company shall not be required to indemnify the Executive in connection
with any proceeding initiated by the Executive, including a counterclaim or
cross claim, unless such proceeding was authorized by the Company. A Proceeding
shall not include any proceeding to the extent it concerns or relates to a
matter described in Section 6.1(a) (concerning reimbursement of certain costs
and expenses). Upon receipt from Executive of (i) a written request for an
advancement of expenses, which Executive reasonably believes will be subject to
indemnification hereunder and (ii) a written undertaking by Executive to repay
any such amounts if it shall ultimately be determined that Executive is not
entitled to indemnification under this Agreement or otherwise, the Company
shall, to the extent permitted by applicable law, advance such expenses to
Executive or pay such expenses for Executive, all in advance of the final
disposition of any such matter.

 

(h) Termination during the Post-Change Period or Post-Significant Acquisition
Period: Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date (or for any known longer applicable statute of
limitations period), the Company shall provide Executive with coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on terms no less favorable than, those provided to senior executive officers
and directors of the Company on the Applicable Trigger Date.

 

23



--------------------------------------------------------------------------------

4.2 Termination During an Imminent Control Change Period. If, during an Imminent
Control Change Period, Executive has a Termination of Employment that would
entitle Executive to benefits under Section 4 of the Exelon Corporation Senior
Management Severance Plan or its successor, then the Company shall, prior to the
occurrence of a Change Date, provide Executive any benefits to which Executive
may be entitled under Section 4 of the Exelon Corporation Senior Management
Severance Plan or its successor. If, during an Imminent Control Change Period,
the Employer terminates Executive’s employment other than for Disability and
other than for Cause, or if Executive terminates employment for Good Reason then
subject to the preceding sentence, unless such Termination of Employment
occurred during the Post-Significant Acquisition Period, the Company’s sole
obligations to Executive under Articles II and IV shall be as set forth in this
Section 4.2. The Company’s obligations to Executive under this Section 4.2 shall
be reduced by any amounts or benefits paid or provided pursuant to the Exelon
Corporation Senior Management Severance Plan (whether under Section 4 thereof or
any other provision) or any successor thereto. If Executive’s Termination of
Employment occurred during any portion of an Imminent Control Change Period that
is also a Post-Significant Acquisition Period, the Company’s obligations to
Executive, if any, shall be determined under Section 4.1.

 

(a) Termination During an Imminent Control Change Period: Cash Severance
Payments. If the Imminent Control Change Period culminates in a Change Date, the
Company shall pay (or cause to be paid) to Executive, a lump-sum cash amount,
within thirty business days after the later of the Termination Date or the
Change Date, equal to the sum of all amounts described in Section 4.1(a)(i)
through (v). The amount described in Section 4.1(a)(vi) shall be paid to
Executive as described in Section 4.4, provided that amounts that would have
been paid prior to the Change Date shall be paid in a lump sum (without
interest) within 30 business days after the Change Date.

 

(b) Termination During an Imminent Control Change Period: Vested Stock Options.
Executive’s Stock Options, to the extent vested on the Termination Date,

 

(i) will not expire (unless such Stock Options would have expired had Executive
remained an employee of the Company) during the Imminent Control Change Period;
and

 

(ii) will continue to be exercisable after the Termination Date to the extent
provided in the applicable grant agreement or Plan, and thereafter, such Stock
Options shall not be exercisable during the Imminent Control Change Period.

 

If the Imminent Control Change Period lapses without a Change Date, then
Executive’s Stock Options, to the extent vested on the Termination Date, may be
exercised, in whole or in part, during the 30-day period following the lapse of
the Imminent Control Change Period, or, if longer, the period during which
Executive’s vested Stock Options could otherwise be exercised under the terms of
the applicable grant agreement or Plan, (but in no case shall any Stock Options
remain exercisable after the date on which such Stock Options would have expired
if Executive had remained an employee of the Company).

 

24



--------------------------------------------------------------------------------

If the Imminent Control Change Period culminates in a Change Date, then
effective upon the Change Date, Executive’s Stock Options, to the extent vested
on the Termination Date, may be exercised in whole or in part by the Executive
at any time until (1) the option expiration date for such Stock Options granted
prior to January 1, 2002 or (2) the earlier of the fifth anniversary of the
Change Date or the option expiration date for such Stock Options granted on or
after January 1, 2002.

 

(c) Termination During an Imminent Control Change Period: Unvested Stock
Options. Executive’s Stock Options that are not vested on the Termination Date

 

(i) will not expire (unless such Stock Options would have expired had Executive
remained an employee of the Company) during the Imminent Control Change Period;
and

 

(ii) will not continue to vest and will not be exercisable during the Imminent
Control Change Period after the expiration of the period for post-termination
exercise under the terms of the applicable Stock Option Agreement.

 

If the Imminent Control Change lapses without a Change Date, such unvested Stock
Options will thereupon expire.

 

If the Imminent Control Change culminates in a Change Date, then immediately
prior to the Change Date, such unvested Stock Options shall become fully vested,
and may thereupon be exercised in whole or in part by the Executive at any time
until (1) the option expiration date for such Stock Options granted prior to
January 1, 2002 or (2) the earlier of the fifth anniversary of the Change Date,
or the option expiration date for such Stock Options granted on or after January
1, 2002.

 

(d) Termination During an Imminent Control Change Period: Performance Shares.
Executive’s Performance Shares granted under the Exelon Performance Share
Program under the LTIP will not be forfeited during the Imminent Control Change
Period, and will not continue to vest during the Imminent Control Change Period.
If the Imminent Control Change lapses without a Change Date, such Performance
Shares shall be governed according to the terms of Section 4 of the Exelon
Corporation Senior Management Severance Plan. If the Imminent Control Change
Period culminates in a Change Date:

 

(1) All Performance Shares granted to the Executive under the Exelon Performance
Share Program under the LTIP, which, as of the Termination Date, have been
earned by and awarded to the Executive, shall become fully vested at the actual
earned level on the Change Date, and

 

(2) All of the Performance Shares granted to the Executive under the Exelon
Performance Share Program under the LTIP which, as of the Termination Date, have
not been earned by and awarded to the Executive shall become fully vested on the
Change Date at the LTIP Target Level.

 

25



--------------------------------------------------------------------------------

(e) Termination During an Imminent Control Change Period: Restricted Stock.
Executive’s unvested Restricted Stock will:

 

(i) not be forfeited during the Imminent Control Change Period; and

 

(ii) not continue to vest during the Imminent Control Change Period.

 

If the Imminent Control Change Period lapses without a Change Date, such
unvested Restricted Stock shall thereupon be forfeited.

 

If the Imminent Control Change Period culminates in a Change Date, then
immediately prior to the Change Date, Executive’s Restricted Stock shall (except
as specifically provided to the contrary in the award) become fully vested, and
within ten business days after the Change Date, the Company shall deliver to
Executive all of such shares theretofore held by or on behalf of the Company,
which will be subject to the same terms which other stockholders of the Company
receive in the transaction.

 

(f) Termination During an Imminent Control Change Period: Continuation of
Welfare Benefits. The Company shall continue to provide to Executive and
Executive’s family welfare benefits (other than any severance pay that may be
considered a welfare benefit) during the Imminent Change Period which are at
least as favorable as welfare benefits under the most favorable Welfare Plans of
the Company applicable with respect to peer executives who are actively employed
after the Termination Date and their families; subject to the following:

 

(i) In determining benefits applicable under such Welfare Plans, the Executive’s
annual compensation attributable to base salary and incentives for any plan year
or calendar year, as applicable, shall be deemed to be not less than the
Executive’s Base Salary and Annual Incentive;

 

(ii) The cost of such welfare benefits to Executive and family under this
Section 4.2(f) shall not exceed the cost of such benefits to peer executives who
are actively employed after the Termination Date.

 

(iii) Executive’s rights under this Section 4.2(f) shall be in addition to and
not in lieu of any post-termination continuation coverage or conversion rights
the Executive may have pursuant to applicable law, including, without
limitation, continuation coverage required by Section 4980B of the Code.

 

If the Imminent Control Change Period lapses without a Change Date, welfare
benefit plan coverage under this Section 4.2(f) shall thereupon cease, subject
to Executive’s rights, if any, to continued coverage under a Welfare Plan,
Section 4 of the Exelon Corporation Senior Management Severance Plan, or
applicable law. If the Imminent Control Change Period culminates in a Change
Date, then for the remainder of the Severance Period (and continuing through
such later date as any Welfare Plan may specify), the Company shall continue to
provide Executive and Executive’s family welfare benefits as described in, and
subject to the limitations of Section 4.1(e).

 

26



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Executive obtains a specific type of
coverage under welfare plan(s) sponsored by another employer of Executive (e.g.
medical, prescription, vision, dental, disability, individual life insurance
benefits, group life insurance benefits, but excluding for the purposes of this
sentence retiree benefits if Executive is so eligible), then the Company shall
not be obligated to provide such any specific type of coverage. The Executive
shall immediately notify the Company of any such coverage.

 

(g) Termination During an Imminent Control Change Period: Outplacement. To the
extent actually incurred by Executive, the Company shall pay or cause to be paid
on behalf of Executive, as incurred, all reasonable fees and costs charged by a
nationally recognized outplacement firm selected by the Executive for
outplacement services provided up to 12 months after the Termination Date. No
cash shall be paid in lieu of such fees and costs.

 

(h) Termination During an Imminent Control Change Period: Indemnification. The
Executive shall be indemnified and held harmless by the Company to the same
extent as provided in Section 4.1(g), but only during the Imminent Control
Change Period (or greater period provided under the Company’s by-laws) if the
Imminent Control Change Period lapses without a Change Date.

 

(i) Termination During an Imminent Control Change Period: Directors’ and
Officers’ Liability Insurance. The Company shall provide the same level of
directors’ and officers’ liability insurance for Executive as provided in
Section 4.1(h), but only during the Imminent Control Change Period (or greater
period provided under the Company’s by-laws) if the Imminent Control Change
Period lapses without a Change Date.

 

4.3 Termination During a Post-Disaggregation Period. If, during a
Post-Disaggregation Period the Disaggregated Entity terminates Executive’s
employment other than for Cause or Disability, or if Executive terminates
employment for Good Reason, the Company’s sole obligations to Executive under
Articles II and IV shall be as set forth in this Section 4.3, subject to Section
3.3(c), but only to the extent not provided by the Disaggregated Entity.

 

(a) Termination During a Post-Disaggregation Period: Cash Severance Payments.
The Company shall pay Executive the amounts described in Section 4.1(a), as
provided in Section 4.4.

 

(b) Termination During a Post-Disaggregation Period: Stock Options. All of
Executive’s Stock Options granted prior to the Disaggregation that have not
expired, whether or not converted to options or stock of the Disaggregated
Entity or Merger Survivor, shall be fully vested, and may be exercised in whole
or in part by the Executive at any time until (1) the remaining option
expiration date for such Stock Options granted prior to January 1, 2002 and (2)
the earlier of the fifth anniversary of the Termination Date or the option
expiration date for such Stock Options granted on or after January 1, 2002.

 

27



--------------------------------------------------------------------------------

(c) Termination During a Post-Disaggregation Period: Performance Shares.
Executive’s Performance Shares granted prior to the Disaggregation, whether or
not earned by and awarded to the Executive as of the Disaggregation, and whether
or not converted to performance shares of the Disaggregated Entity or the Merger
Survivor, shall become fully vested (at the earned level for Performance Shares
earned and awarded, and at the target level for any converted performance shares
not yet earned and awarded) on the Termination Date.

 

(d) Termination During a Post-Disaggregation Period: Restricted Stock.
Executive’s unvested Restricted Stock, whether or not converted to restricted
stock of the Disaggregated Entity or Merger Survivor, shall become fully vested
on the Termination Date.

 

(e) Termination During a Post-Disaggregation Period: Continuation of Welfare
Benefits. Until the end of the Severance Period, the Company shall continue to
provide to Executive and Executive’s family welfare benefits with the same
rights in relation to continuation coverage, status in relation to other
employer benefits, scope and cost as described in Section 4.1(e); provided that,
to the extent Executive is eligible for post-termination continuation coverage
under the plans of the Disaggregated Entity, whether pursuant to Section 4980B
of the Code or otherwise, the continued coverage required hereunder shall be
provided under the plans of the Disaggregated Entity (and the Company shall
reimburse the cost to Executive of such coverage).

 

(f) Termination During a Post-Disaggregation Period: Outplacement. To the extent
actually incurred by Executive, the Company shall pay or cause to be paid on
behalf of Executive, as incurred, all reasonable fees and costs charged by a
nationally recognized outplacement firm selected by the Executive for
outplacement services provided up to 12 months after the Termination Date. No
cash shall be paid in lieu of such fees and costs.

 

(g) Termination During a Post-Disaggregation Period: Indemnification. The
Executive shall be indemnified and held harmless by the Company to the same
extent as provided in Section 4.1(g).

 

(h) Termination During a Post-Disaggregation Period: Directors’ and Officers’
Liability Insurance. The Company shall provide Executive with directors’ and
officers’ liability insurance to the same extent as provided in Section 4.1(h).

 

4.4 Timing of Severance Payments. Unless otherwise specified herein, the amounts
described in Sections 4.1(a)(i), (ii), (iii), (iv) and (v) shall, to the extent
permissible without penalty under applicable tax law (other than Excise Taxes
described in Section 5.1), be paid within 30 business days of the Termination
Date and, to the extent such amounts can not be paid without such a penalty,
such amounts shall be paid at the relevant time or times payment becomes
permissible under such law. The severance payments described in Section
4.1(a)(vi) shall be paid as follows:

 

(a) Beginning no later than the second paydate which occurs after the
Termination Date, the Company shall make periodic payments to the Executive
according to the Company’s normal payroll practices at a monthly rate equal to
1/12 of the sum of (i) the Executive’s Base Salary in effect as of the
Termination Date plus (ii) the Severance Incentive; and

 

28



--------------------------------------------------------------------------------

(b) Within 30 business days of the second anniversary of the Termination Date,
the Company shall pay Executive a cash lump sum equal to the difference between
the total Severance Payment less the total amount paid pursuant to normal
payroll practices under Section 4.4(a).

 

4.5 Waiver and Release. Notwithstanding anything herein to the contrary, the
Company shall have no obligation to Executive under Article IV or Article V
unless and until Executive executes a release and waiver of Company and its
Affiliates, in substantially the same form as attached hereto as Exhibit A, or
as otherwise mutually acceptable.

 

4.6 Breach of Covenants. If a court determines that Executive has breached any
non-competition, non-solicitation, confidential information or intellectual
property covenant entered into between Executive and Company, the Company shall
not be obligated to pay or provide any severance or benefits under Articles IV
or V, all unexercised Stock Options shall terminate as of the date of the
breach, and all Restricted Stock shall be forfeited as of the date of the
breach.

 

4.7 Termination by the Company for Cause. If the Company (or Affiliate or, if
applicable, the Disaggregated Entity) terminates Executive’s employment for
Cause during the Post-Change Period, the Imminent Control Change Period, the
Post-Significant Acquisition Period, or the Post-Disaggregation Period, the
Company’s sole obligation to Executive under Articles II, IV, and V shall be to
pay Executive, pursuant to the Company’s then-effective Plans, a lump-sum cash
amount equal to all Accrued Obligations determined as of the Termination Date.
The remaining applicable provisions of this Agreement (including the restrictive
covenants in Article VIII) shall continue to apply.

 

4.8 Termination by Executive Other Than for Good Reason. If Executive elects to
retire or otherwise terminate employment during the Post-Change Period, the
Imminent Control Change Period, the Post-Significant Acquisition Period, or the
Post-Disaggregation Period, other than for Good Reason, Disability or death, the
Company’s sole obligation to Executive under Articles II, IV, and V shall be to
pay Executive, pursuant to the Company’s then-effective Plans, a lump-sum cash
amount equal to all Accrued Obligations determined as of the Termination Date.
The remaining provisions of this Agreement (including the restrictive covenants
in Article VIII) shall continue to apply.

 

4.9 Termination by the Company for Disability. If the Company (or Disaggregated
Entity, if applicable) terminates Executive’s employment by reason of
Executive’s Disability during a Post-Change Period, Imminent Control Change
Period that culminates in a Change Date, Post-Significant Acquisition Period or
Post-Disaggregation Period, the Company’s sole obligation to Executive under
Articles II, IV, and V shall be as follows, and such obligations shall be
reduced by amounts paid or provided by the Disaggregated Entity:

 

(a) to pay Executive, a lump-sum cash amount equal to the sum of amounts
specified in Section 4.1(a)(i), (ii) and (iii) determined as of the Termination
Date, and

 

29



--------------------------------------------------------------------------------

(b) to provide Executive disability and other benefits after the Termination
Date that are not less than the most favorable of such benefits then available
under Plans of the Company to disabled peer executives of the Company in effect
immediately before the Termination Date.

 

The remaining provisions of this Agreement (including the restrictive covenants
in Article VIII) shall continue to apply.

 

4.10 Upon Death. If Executive’s employment is terminated by reason of
Executive’s death during a Post-Change Period, Imminent Control Change Period
that culminates in a Change Date, Post-Significant Acquisition Period or
Post-Disaggregation Period, the Company’s sole obligations to Executive and
Executive’s Beneficiary under Articles II, IV, and V shall be as follows, and
such obligations shall be reduced by amounts paid or provided by the
Disaggregated Entity:

 

(a) to pay Executive’s Beneficiary, pursuant to the Company’s then-effective
Plans, a lump-sum cash amount equal to all Accrued Obligations; and

 

(b) to provide Executive’s Beneficiary survivor and other benefits that are not
less than the most favorable of such benefits then available under Plans of the
Company to surviving families of peer executives of the Company in effect
immediately before the Executive’s death, including retiree health care coverage
under any Welfare Plan of the Company that provides such coverage without regard
to whether the Executive had satisfied the eligibility requirements for such
coverage as of the date of his death.

 

4.11 Sole and Exclusive Obligations. The obligations of the Company under this
Agreement with respect to any Termination of Employment of the Executive during
the Post-Change Period, Imminent Control Change Period, Post-Significant
Acquisition Period, or Post-Disaggregation Period shall, except as provided in
Section 4.2, supersede any severance obligations of the Company in any other
plan of the Company or agreement between Executive and the Company, including,
without limitations, the Exelon Corporation Senior Management Severance Plan
under Section 4 or any other provision thereof, or any other plan or agreement
(including an offer of employment or employment contract) of the Company or any
Affiliates which provides for severance benefits. In the event of any
inconsistency, ambiguity or conflict between the terms of such other plan of the
Company or agreement between Executive and the Company and this Agreement with
respect to any severance obligations of the Company (other than obligations with
respect to credited service under the SERP in any agreement other than a prior
Change in Control Agreement entered into by and among Executive, Unicom
Corporation, Commonwealth Edison Company or PECO Energy Company), this Agreement
shall govern.

 

30



--------------------------------------------------------------------------------

 

Article V.

 

Certain Additional Payments by the Company

 

5.1 Gross-Up Payment. If at any time or from time to time, it shall be
determined by the Company’s independent auditors that any payment or other
benefit to Executive pursuant to Article II or Article IV of this Agreement or
otherwise (“Potential Parachute Payment”) is or will become subject to the
excise tax imposed by Section 4999 of the Code or any similar tax payable under
any United States federal, state, local, foreign or other law (“Excise Taxes”),
then the Company shall, subject to Section 5.2, pay or cause to be paid a tax
gross-up payment (“Gross-Up Payment”) with respect to all such Excise Taxes and
other Taxes on the Gross-Up Payment. The Gross-Up Payment shall be an amount
equal to the product of

 

(a) The amount of the Excise Taxes (calculated at the effective marginal rates
of all federal, state, local, foreign or other law),

 

multiplied by

 

(b) A fraction (the “Gross-Up Multiple”), the numerator or which is one (1.0),
and the denominator of which is one (1.0) minus the lesser of (i) the sum,
expressed as a decimal fraction, of the effective marginal rates of any Taxes
and any Excise Taxes applicable to the Gross-Up Payment or (ii) .80, it being
intended that the Gross-Up Multiple shall in no event exceed five (5.0). If
different rates of tax are applicable to various portions of a Gross-Up Payment,
the weighted average of such rates shall be used. For purposes of this Section,
Executive shall be deemed to be subject to the highest effective marginal rate
of Taxes.

 

The Gross-Up Payment is intended to compensate Executive for all such Excise
Taxes and any other Taxes payable by Executive with respect to the Gross-Up
Payment. The Company shall pay or cause to be paid the Gross–Up Payment to
Executive within thirty (30) days of the calculation of such amount, but in no
event after the Executive makes payment to the IRS of such Excise Taxes.

 

5.2 Limitation on Gross-Up Payments.

 

(a) To the extent possible, any payments or other benefits to Executive pursuant
to Article II and Article IV of this Agreement shall be allocated as
consideration for Executive’s entry into the covenants of Article VIII.

 

(b) Notwithstanding any other provision of this Article V, if the aggregate
amount of the Potential Parachute Payments that, but for this Section 5.2, would
be payable to Executive, does not exceed 110% of Floor Amount (as defined
below), then no Gross-Up Payment shall be made to Executive and the aggregate
amount of Potential Parachute Payments payable to Executive shall be reduced
(but not below the Floor Amount) to the largest amount which would both (i) not
cause any Excise Tax to be payable by Executive and (ii) not cause any Potential
Parachute Payments to become

 

31



--------------------------------------------------------------------------------

nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision). For purposes of the preceding sentence, “Floor Amount”
means the greatest pre-tax amount of Potential Parachute Payments that could be
paid to Executive without causing Executive to become liable for any Excise
Taxes in connection therewith.

 

5.3 Additional Gross-up Amounts. If, for any reason (whether pursuant to
subsequently enacted provisions of the Code, final regulations or published
rulings of the IRS, or a final judgment of a court of competent jurisdiction)
the Company’s independent auditors later determine that the amount of Excise
Taxes payable by Executive is greater than the amount initially determined
pursuant to Section 5.1, then the Company shall, subject to Sections 5.2 and
5.4, pay Executive, within thirty (30) days of such determination, or pay to the
IRS as required by applicable law, an amount (which shall also be deemed a
Gross-Up Payment) equal to the product of:

 

(a) the sum of (i) such additional Excise Taxes and (ii) any interest,
penalties, expenses or other costs incurred by Executive as a result of having
taken a position in accordance with a determination made pursuant to Section 5.1
or 5.4,

 

multiplied by

 

(b) the Gross-Up Multiple.

 

5.4 Amount Increased or Contested.

 

(a) Executive shall notify the Company in writing (an “Executive’s Notice”) of
any claim by the IRS or other taxing authority (an “IRS Claim”) that, if
successful, would require the payment by Executive of Excise Taxes in respect of
Potential Parachute Payments in an amount in excess of the amount of such Excise
Taxes determined in accordance with Section 5.1. Executive’s Notice shall
include the nature and amount of such IRS Claim, the date on which such IRS
Claim is due to be paid (the “IRS Claim Deadline”), and a copy of all notices
and other documents or correspondence received by Executive in respect of such
IRS Claim. Executive shall give the Executive’s Notice as soon as practicable,
but no later than the earlier of (i) 10 days after Executive first obtains
actual knowledge of such IRS Claim or (ii) five days before the IRS Claim
Deadline; provided, however, that any failure to give such Executive’s Notice
shall affect the Company’s obligations under this Article only to the extent
that the Company is actually prejudiced by such failure. If at least one
business day before the IRS Claim Deadline the Company shall:

 

(i) deliver to Executive a written certificate from the Company’s independent
auditors (“Company Certificate”) to the effect that, notwithstanding the IRS
Claim, the amount of Excise Taxes, interest or penalties payable by Executive is
either zero or an amount less than the amount specified in the IRS Claim,

 

(ii) pay to Executive, or to the IRS as required by applicable law, an amount
(which shall also be deemed a Gross-Up Payment) equal to difference

 

32



--------------------------------------------------------------------------------

between the product of (A) amount of Excise Taxes, interest and penalties
specified in the Company Certificate, if any, multiplied by (B) the Gross-Up
Multiple, less the portion of such product, if any, previously paid to Executive
by the Company, and

 

(iii) direct Executive pursuant to Section 5.4(d) to contest the balance of the
IRS Claim,

 

then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate. In no event shall Executive pay
an IRS Claim earlier than 30 business days after having given an Executive’s
Notice to the Company (or, if sooner, the IRS Claim Deadline).

 

(b) At any time after the payment by Executive of any amount of Excise Taxes,
other Taxes or related interest or penalties in respect of Potential Parachute
Payments (including any such amount equal to or less than the amount of such
Excise Taxes specified in any Company Certificate, or IRS Claim), the Company
may in its discretion require Executive to pursue a claim for a refund (a
“Refund Claim”) of all or any portion of such Excise Taxes, other Taxes,
interest or penalties as may be specified by the Company in a written notice to
Executive.

 

(c) If the Company notifies Executive in writing that the Company desires
Executive to contest an IRS Claim or to pursue a Refund Claim, Executive shall:

 

(i) give the Company all information that it reasonably requests in writing from
time to time relating to such IRS Claim or Refund Claim, as applicable,

 

(ii) take such action in connection with such IRS Claim or Refund Claim (as
applicable) as the Company reasonably requests in writing from time to time,
including accepting legal representation with respect thereto by an attorney
selected by the Company, subject to the approval of Executive (which approval
shall not be unreasonably withheld or delayed),

 

(iii) cooperate with the Company in good faith to contest such IRS Claim or
pursue such Refund Claim, as applicable,

 

(iv) permit the Company to participate in any proceedings relating to such IRS
Claim or Refund Claim, as applicable, and

 

(v) contest such IRS Claim or prosecute Refund Claim (as applicable) to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company may from time
to time determine in its discretion.

 

The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the Internal

 

33



--------------------------------------------------------------------------------

 

Revenue Service or other taxing authority in respect of such IRS Claim or Refund
Claim (as applicable); provided that (i) any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive
relating to the IRS Claim is limited solely to such IRS Claim, (ii) the
Company’s control of the IRS Claim or Refund Claim (as applicable) shall be
limited to issues with respect to which a Gross-Up Payment would be payable, and
(iii) Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or other taxing authority.

 

(d) The Company may at any time in its discretion direct Executive to (i)
contest the IRS Claim in any lawful manner or (ii) pay the amount specified in
an IRS Claim and pursue a Refund Claim; provided, however, that if the Company
directs Executive to pay an IRS Claim and pursue a Refund Claim, the Company
shall advance the amount of such payment to Executive on an interest-free basis
and shall indemnify Executive, on an after-tax basis, for any Excise Tax or
income tax, including related interest or penalties, imposed with respect to
such advance.

 

(e) The Company shall pay directly all legal, accounting and other costs and
expenses (including additional interest and penalties) incurred by the Company
or Executive in connection with any IRS Claim or Refund Claim, as applicable,
and shall indemnify Executive, on an after-tax basis, for any Excise Tax or
income tax, including related interest and penalties, imposed as a result of
such payment of costs and expenses.

 

5.5 Refunds. If, after the receipt by Executive or the IRS of any payment or
advance of Excise Taxes or other Taxes by the Company pursuant to this Article,
Executive receives any refund with respect to such Excise Taxes, Executive shall
(subject to the Company’s complying with any applicable requirements of Section
5.4) promptly pay the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an amount advanced by the Company pursuant to Section
5.4 or receipt by the IRS of an amount paid by the Company on behalf of the
Executive pursuant to Section 5.4, a determination is made that Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify Executive in writing of its intent to contest such determination
within 30 days after the Company receives written notice of such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid. Any contest of a denial of refund shall be
controlled by Section 5.4(d).

 

34



--------------------------------------------------------------------------------

 

Article VI.

 

Expenses, Interest and Dispute Resolution

 

6.1 Enforcement and Late Payments.

 

(a) If, after the Agreement Date, Executive incurs reasonable legal fees or
other expenses (including arbitration costs and expenses under Section 6.3) in
an effort to secure, preserve, or obtain benefits under this Agreement, the
Company shall, regardless of the outcome of such effort, reimburse Executive (in
accordance with Section 6.1(b)) for such fees and expenses.

 

(b) Reimbursement of legal fees and expenses and gross-up payments shall be made
on a current basis, promptly after Executive’s written submission of a request
for reimbursement together with evidence that such fees and expenses were
incurred.

 

(c) If Executive does not prevail (after exhaustion of all available judicial
remedies) in respect of a claim by Executive or by the Company hereunder, and
the Company establishes before a court of competent jurisdiction by clear and
convincing evidence that Executive had no reasonable basis for Executive’s claim
hereunder, or for Executive’s response to the Company’s claim hereunder, or that
Executive acted in bad faith, no further reimbursement for legal fees and
expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously reimbursed hereunder with respect to such claim.

 

6.2 Interest. If the Company does not pay any cash amount due to Executive under
this Agreement within three business days after such amount first became due and
owing, interest shall accrue on such amount from the date it became due and
owing until the date of payment at an annual rate equal to 200 basis points
above the base commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment; provided that the
Executive shall not be entitled to interest on any Gross Up Payment.

 

6.3 Arbitration. Any dispute, controversy or claim between the parties hereto
arising out of or in connection with or relating to this Agreement (other than
disputes related to Article V or to an alleged breach of the covenant contained
in Article VIII) or any breach or alleged breach thereof, or any benefit or
alleged benefit hereunder, shall be settled by arbitration in Chicago, Illinois,
before an impartial arbitrator pursuant to the rules and regulations of the
American Arbitration Association (“AAA”) pertaining to the arbitration of labor
disputes. Either party may invoke the right to arbitration. The arbitrator shall
be selected by means of the parties striking alternatively from a panel of seven
arbitrators supplied by the Chicago office of AAA. The arbitrator shall have the
authority to interpret and apply the provisions of this Agreement, consistent
with Section 10.11 below. The decision of the arbitrator shall be final and
binding upon the parties and a judgment thereon may be entered in the highest
court of a forum, state or federal, having jurisdiction. The expenses of the
arbitration shall be borne according to Section 6.1.

 

35



--------------------------------------------------------------------------------

No arbitration shall be commenced after the date when institution of legal or
equitable proceedings based upon such subject matter would be barred by the
applicable statutes of limitations. Notwithstanding anything to the contrary
contained in this Section 6.3 or elsewhere in this Agreement, either party may
bring an action in the District Court of Cook County, or the United States
District Court for the Northern District of Illinois, if jurisdiction there
lies, in order to maintain the status quo ante of the parties. The “status quo
ante” is defined as the last peaceable, uncontested status between the parties.
However, neither the party bringing the action nor the party defending the
action thereby waives its right to arbitration of any dispute, controversy or
claim arising out of or in connection or relating to this Agreement.
Notwithstanding anything to the contrary contained in this Section 6.3 or
elsewhere in this Agreement, either party may seek relief in the form of
specific performance, injunctive or other equitable relief in order to enforce
the decision of the arbitrator. The parties agree that in any arbitration
commenced pursuant to this Agreement, the parties shall be entitled to such
discovery (including depositions, requests for the production of documents and
interrogatories) as would be available in a federal district court pursuant to
Rules 26 through 37 of the Federal Rules of Civil Procedure. In the event that
either party fails to comply with its discovery obligations hereunder, the
arbitrator shall have full power and authority to compel disclosure or impose
sanctions to the full extent of Rule 37 of the Federal Rules of Civil Procedure.

 

Article VII.

 

No Set-off or Mitigation

 

7.1 No Set-off by Company. Executive’s right to receive when due the payments
and other benefits provided for under this Agreement is absolute, unconditional
and subject to no setoff, counterclaim or legal or equitable defense; provided,
however that the Company shall have no further obligation to pay or provide
severance benefits under Article II, Article IV or Article V if at any time it
determines, in accordance with the procedural requirements in Section 3.3, that
in the course of his employment the Executive engaged in conduct described in
Section 3.3(a)(iii) or the last clause of Section 3.3(a)(iv). Time is of the
essence in the performance by the Company of its obligations under this
Agreement. Any claim which the Company may have against Executive, whether for a
breach of this Agreement or otherwise, shall be brought in a separate action or
proceeding and not as part of any action or proceeding brought by Executive to
enforce any rights against the Company under this Agreement.

 

7.2 No Mitigation. Executive shall not have any duty to mitigate the amounts
payable by the Company under this Agreement by seeking new employment or
self-employment following termination. Except as specifically otherwise provided
in this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to Executive as the result of Executive’s
employment by another unaffiliated employer or self-employment.

 

36



--------------------------------------------------------------------------------

 

Article VIII.

 

Restrictive Covenants

 

8.1 Confidential Information. The Executive acknowledges that in the course of
performing services for the Companies and Affiliates, he may create (alone or
with others), learn of, have access to and receive Confidential Information.
Confidential Information shall not include: (i) information that is or becomes
generally known through no fault of Executive; (ii) information received from a
third party outside of the Company that was disclosed without a breach of any
confidentiality obligation; or (iii) information approved for release by written
authorization of the Company. The Executive recognizes that all such
Confidential Information is the sole and exclusive property of the Company and
its Affiliates or of third parties which the Company or Affiliate is obligated
to keep confidential, that it is the Company’s policy to keep all such
Confidential Information confidential, and that disclosure of Confidential
Information would cause damage to the Company and its Affiliates. The Executive
agrees that, except as required by the duties of Executive’s employment with the
Company or any of its Affiliates and except in connection with enforcing the
Executive’s rights under this Agreement or if compelled by a court or
governmental agency, in each case provided that prior written notice is given to
Company, Executive will not, without the written consent of Company, willfully
disseminate or otherwise disclose, directly or indirectly, any Confidential
Information obtained during his employment with the Company or its Affiliates,
and will take all necessary precautions to prevent disclosure, to any
unauthorized individual or entity inside or outside the Company, and will not
use the Confidential Information or permit its use for the benefit of Executive
or any other person or entity other than the Company or its Affiliates. These
obligations shall continue during and after the termination of Executive’s
employment (whether or not after a Change in Control, Imminent Control Change,
Significant Acquisition or Disaggregation).

 

8.2 Non-Competition. During the period beginning on the Agreement Date and
ending on the second anniversary of the Termination Date, whether or not after a
Change in Control, Imminent Control Change, Significant Acquisition or
Disaggregation, Executive hereby agrees that without the written consent of the
Company Executive shall not at any time, directly or indirectly, in any
capacity:

 

(a) engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after the Termination Date this
Section 8.2 shall not preclude Executive from being an employee of, or
consultant to, any business unit of a Competitive Business if (i) such business
unit does not qualify as a Competitive Business in its own right and (ii)
Executive does not have any direct or indirect involvement in, or responsibility
for, any operations of such Competitive Business that cause it to qualify as a
Competitive Business.

 

(b) make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection shall, however, restrict Executive from making an investment in any
Competitive Business if

 

37



--------------------------------------------------------------------------------

 

such investment does not (i) represent more than 1% of the aggregate market
value of the outstanding capital stock or debt (as applicable) of such
Competitive Business, (ii) give Executive any right or ability, directly or
indirectly, to control or influence the policy decisions or management of such
Competitive Business, and (iii) create a conflict of interest between
Executive’s duties under this Agreement and his interest in such investment.

 

8.3 Non-Solicitation. During the period beginning on the Agreement Date and
ending on the second anniversary of any Termination Date, whether or not after a
Change in Control, Imminent Control Change, Significant Acquisition or
Disaggregation, Executive shall not, directly or indirectly:

 

(a) other than in connection with the good-faith performance of his duties as an
officer of the Company, cause or attempt to cause any employee or agent of the
Company to terminate his or her relationship with the Company;

 

(b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee or agent of the Company
(other than by the Company or its Affiliates), or cause or attempt to cause any
Person to do any of the foregoing;

 

(c) establish (or take preliminary steps to establish) a business with, or cause
or attempt to cause others to establish (or take preliminary steps to establish)
a business with, any employee or agent of the Company, if such business is or
will be a Competitive Business; or

 

(d) interfere with the relationship of the Company with, or endeavor to entice
away from the Company, any Person who or which at any time during the period
commencing one year prior to the Termination Date was or is, to the Executive’s
knowledge, a material customer or material supplier of, or maintained a material
business relationship with, the Company.

 

8.4 Intellectual Property. During the period of Executive’s employment with the
Company and any Affiliate, and thereafter upon the Company’s request, whether or
not after a Change in Control, Imminent Control Change, Significant Acquisition
or Disaggregation, Executive shall disclose immediately to the Company all
ideas, inventions and business plans that he makes, conceives, discovers or
develops alone or with others during the course of his employment with the
Company or during the one year period following Executive’s Termination Date,
including any inventions, modifications, discoveries, developments,
improvements, computer programs, processes, products or procedures (whether or
not protectable upon application by copyright, patent, trademark, trade secret
or other proprietary rights) (“Work Product”) that: (i) relate to the business
of the Company or any customer or supplier to the Company or any of the products
or services being developed, manufactured, sold or otherwise provided by the
Company or that may be used in relation therewith; or (ii) result from tasks
assigned to Executive by the Company; or (iii) result from the use of the
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company. Executive agrees that any Work Product shall be
the property of the Company and, if subject to

 

38



--------------------------------------------------------------------------------

copyright, shall be considered a “work made for hire” within the meaning of the
Copyright Act of 1976, as amended (the “Act”). If and to the extent that any
such Work Product is not a “work made for hire” within the meaning of the Act,
Executive hereby assigns to the Company all right, title and interest in and to
the Work Product, and all copies thereof, and the copyright, patent, trademark,
trade secret and all proprietary rights in the Work Product, without further
consideration, free from any claim, lien for balance due or rights of retention
thereto on the part of Executive.

 

(a) The Company hereby notifies Executive that the preceding paragraph does not
apply to any inventions for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, unless: (i) the invention relates (a) to the Company’s
business, or (b) to the Company’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by the
Executive for the Company.

 

(b) Executive agrees that upon disclosure of Work Product to the Company,
Executive will, during his employment and at any time thereafter, at the request
and cost of the Company, execute all such documents and perform all such acts as
the Company or its duly authorized agents may reasonably require: (i) to apply
for, obtain and vest in the name of the Company alone (unless the Company
otherwise directs) letters patent, copyrights or other analogous protection in
any country throughout the world, and when so obtained or vested to renew and
restore the same; and (ii) to prosecute or defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection, or otherwise in respect of the Work Product.

 

(c) In the event that the Company is unable, after reasonable effort, to secure
Executive’s execution as provided in subsection (b) above, whether because of
Executive’s physical or mental incapacity or for any other reason whatsoever,
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney-in-fact, to act for and
on his behalf to execute and file any such application or applications and to do
all other lawfully permitted acts to further the prosecution, issuance and
protection of letters patent, copyright and other intellectual property
protection with the same legal force and effect as if personally executed by
Executive.

 

8.5 Reasonableness of Restrictive Covenants.

 

(a) Executive acknowledges that the covenants contained in Sections 8.1, 8.2,
8.3 and 8.4 are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions, and the duration of the
restrictions, and that such covenants are reasonably necessary to protect the
Company’s legitimate interests in its Confidential Information and in its
relationships with its employees, customers and suppliers. Executive further
acknowledges such covenants are essential elements of this Agreement and that,
but for such covenants, the Company would not have entered into this Agreement.

 

39



--------------------------------------------------------------------------------

(b) The Company and Executive have each consulted with their respective legal
counsel and have been advised concerning the reasonableness and propriety of
such covenants. Executive acknowledges that his observance of the covenants
contained in Sections 8.1, 8.2, 8.3 and 8.4 will not deprive Executive of the
ability to earn a livelihood or to support his dependents.

 

8.6 Right to Injunction; Survival of Undertakings.

 

(a) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by
Sections 8.1, 8.2, 8.3 and 8.4 the parties agree that it would be impossible to
measure solely in money the damages which the Company would suffer if Executive
were to breach any of his obligations under such Sections. Executive
acknowledges that any breach of any provision of such Sections would irreparably
injure the Company. Accordingly, Executive agrees that if he breaches any of the
provisions of such Sections, the Company shall be entitled, in addition to any
other remedies to which the Company may be entitled under this Agreement or
otherwise, to an injunction to be issued by a court of competent jurisdiction,
to restrain any breach, or threatened breach, of such provisions, and Executive
hereby waives any right to assert any claim or defense that the Company has an
adequate remedy at law for any such breach.

 

(b) If a court determines that any of the covenants included in this Article
VIII is unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.

 

(c) All of the provisions of this Article VIII shall survive any Termination of
Employment without regard to (i) the reasons for such termination or (ii) the
expiration of the Agreement Term.

 

(d) The Company shall have no further obligation to pay or provide severance or
benefits under Article II, Article IV, or Article V if a court determines that
the Executive has breached any covenant in this Article VIII.

 

Article IX.

 

Non-Exclusivity of Rights

 

9.1 Other Rights. Except as expressly provided in Section 4.11 or elsewhere in
this Agreement, this Agreement shall not prevent or limit Executive’s continuing
or future participation in any benefit, bonus, incentive or other Plans provided
by the Company and for which Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as Executive may have under any other
agreements with the Company. Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any Plan and any other payment
or benefit required by law at or after the Termination Date shall be payable in
accordance with such Plan or applicable law except as expressly modified by this
Agreement.

 

40



--------------------------------------------------------------------------------

9.2 No Right to Continued Employment. Nothing in this Agreement shall guarantee
the right of Executive to continue in employment, and the Company retains the
right to terminate the Executive’s employment at any time for any reason or for
no reason.

 

Article X.

 

Miscellaneous

 

10.1 No Assignability. This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

10.2 Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. Any successor to the business or assets of the
Company which assumes or agrees to perform this Agreement by operation of law,
contract, or otherwise shall be jointly and severally liable with the Company
under this Agreement as if such successor were the Company.

 

10.3 Affiliates. To the extent that immediately prior to the Applicable Trigger
Date, the Executive has been on the payroll of, and participated in the
incentive or employee benefit plans of, an Affiliate of the Company, the
references to the Company contained in Sections 2.8(a)(i) through (vii) and the
other Sections of this Agreement referring to benefits to which the Executive
may be entitled shall be read to refer to such Affiliate.

 

10.4 Payments to Beneficiary. If Executive dies before receiving amounts to
which Executive is entitled under this Agreement, such amounts shall be paid in
a lump sum to one or more beneficiaries designated in writing by Executive
(each, a “Beneficiary”). If none is so designated, the Executive’s estate shall
be his or her Beneficiary.

 

10.5 Non-Alienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

 

10.6 Severability. If any one or more Articles, Sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

 

41



--------------------------------------------------------------------------------

10.7 Amendments. This Agreement shall not be amended or modified except by
written instrument executed by the Company and Executive; provided, that the
Company may amend this Agreement to the extent counsel to the Company determines
such amendment is necessary to comply with any regulations or other governmental
guidance issued under the American Jobs Creation Act of 2004 relating to
deferral of compensation.

 

10.8 Notices. All notices and other communications under this Agreement shall be
in writing and delivered by hand, by nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive, to Executive at his most recent home address on file with the
Company.

 

If to the Company:

 

Exelon Corporation

37th Floor

10 S. Dearborn Street

Chicago, Illinois 60603

Attention: S. Gary Snodgrass, Executive Vice President and Chief Human

Resources Officer

Facsimile No.: (312) 394-5440

 

With copy to:

 

Pamela Baker, Esq.

Sonnenschein Nath & Rosenthal

8000 Sears Tower

Chicago, Illinois 60606

Facsimile No.: (312) 876-7934

 

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

 

10.9 Joint and Several Liability. The Company and the Subsidiary shall be
jointly and severally liable for the obligations of the Company, the Subsidiary,
or the Employer hereunder.

 

10.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

 

10.11 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law principles, and with the applicable provisions of the Code.

 

42



--------------------------------------------------------------------------------

10.12 Captions. The captions of this Agreement are not a part of the provisions
hereof and shall have no force or effect.

 

10.13 Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

 

10.14 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement or otherwise payable to Executive any Taxes the Company
determines to be appropriate under applicable law and may report all such
amounts payable to such authority as is required by any applicable law or
regulation.

 

10.15 No Waiver. Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision of this Agreement. A waiver of any provision of this
Agreement shall not be deemed a waiver of any other provision, and any waiver of
any default in any such provision shall not be deemed a waiver of any later
default thereof or of any other provision.

 

10.16 Entire Agreement. This Agreement contains the entire understanding of
Company and Executive with respect to its subject matter.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Exelon Corporation have executed this Change
in Control Employment Agreement effective as of                     , 200    .

 

EXECUTIVE

 

EXELON CORPORATION

By:    

Title:

   

 

44